 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GABRIEL ECKARD,

 9                             Plaintiff,                Case No. C19-429-RAJ

10          v.                                           ORDER

11   JEA LEE,

12                             Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation.

18          (2)    Plaintiff’s second motion to strike Defendant’s motion for summary judgment

19   (dkt. # 30) is DENIED.

20          (3)    Defendant’s motion for summary judgment (dkt. # 24) is GRANTED and this

21   \\

22   \\

23




     ORDER - 1
 1   case is dismissed.

 2          The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

 3

 4          Dated this 28th day of January, 2020.

 5

 6
                                                          A
 7                                                        The Honorable Richard A. Jones
                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
